1                              UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3     BRUCE ARNOLD TINER,                                 Case No. 3:19-cv-00033-MMD-WGC
4                                             Plaintiff                    ORDER
5            v.
6     STATE OF NEVADA et al.,
7                                        Defendants
8
9    I.     DISCUSSION

10          On December 9, 2019, the Court issued a screening order staying this case and

11   indicating that the Court would issue a follow-up order setting the case for Early Inmate

12   Mediation. (ECF No. 3.) That Court has since received notice that Plaintiff has been

13   paroled. (ECF No. 6.) However, Plaintiff has not filed an updated address with this Court.

14   The Court notes that pursuant to Nevada Local Rule of Practice IA 3-1, a “pro se party

15   must immediately file with the court written notification of any change of mailing address,

16   email address, telephone number, or facsimile number. The notification must include

17   proof of service on each opposing party or the party’s attorney. Failure to comply with this

18   rule may result in the dismissal of the action, entry of default judgment, or other sanctions

19   as deemed appropriate by the court.” Nev. Loc. R. IA 3-1. This case cannot proceed to

20   mediation until Plaintiff updates his address. The Court grants Plaintiff thirty (30) days

21   from the date of entry of this order to file his updated address with this Court. If Plaintiff

22   does not update the Court with his current address within thirty (30) days from the date

23   of entry of this order, the Court will dismiss this action with prejudice.

24          Additionally, the Court denies the application to proceed in forma pauperis for

25   prisoners (ECF No. 1) as moot because Plaintiff is no longer incarcerated. The Court

26   now directs Plaintiff to file an application to proceed in forma pauperis by a non-prisoner

27   within thirty (30) days from the date of this order or pay the full filing fee of $400.

28   ///
1           Until Plaintiff files an updated address and an application to proceed in forma
2    pauperis by a non-prisoner, this case will remain stayed, and the Court will not set this
3    case for Early Inmate Mediation.        Once Plaintiff files an updated address and an
4    application to proceed in forma pauperis by a non-prisoner, the Court will issue a follow-
5    up order resetting deadlines for this case.
6    II.    CONCLUSION
7           For the foregoing reasons, IT IS ORDERED that Plaintiff will file his updated
8    address with the Court within thirty (30) days from the date of this order.
9           IT IS FURTHER ORDERED that Plaintiff’s application to proceed in forma pauperis
10   for prisoners (ECF No. 1) is DENIED as moot.
11          IT IS FURTHER ORDERED that the Clerk of the Court WILL SEND Plaintiff the
12   approved form application to proceed in forma pauperis by a non-prisoner, as well as the
13   document entitled information and instructions for filing an in forma pauperis application.
14          IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,
15   Plaintiff will either: (1) file a fully complete application to proceed in forma pauperis for
16   non-prisoners; or (2) pay the full filing fee of $400.
17          IT IS FURTHER ORDERED that, if Plaintiff fails to timely comply with this order,
18   the Court will dismiss this case with prejudice.
19          IT IS FURTHER ORDERED that, until Plaintiff files an updated address and an
20   application to proceed in forma pauperis by a non-prisoner, this case will remain stayed,
21   and the Court will not set this case for Early Inmate Mediation.
22
23          DATED THIS 3rd day of February 2020.
24
25                                               UNITED STATES MAGISTRATE JUDGE
26
27
28



                                                   -2-
